Title: From John Quincy Adams to Josiah, III Quincy, 5 June 1820
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					Dear Sir.
					Washington 5. June 1820. 
				
				I have received your Letter of the  30th: ulto. informing me of my having been elected President of the American Academy of Arts and Sciences.Under the encouragement of your obliging promise, to supply in the discharge of the duties of this Office, the deficiencies, unavoidable, from the Circumstances of my present situation, I accept it with a grateful sense of the favour by which it has been conferred upon me.If an ardent attachment to the Arts which contribute to the comfort and elegance of life, and a deep veneration for the Sciences which adorn and dignify the human character, could alike supply the deficiencies which admit of no substitution, I should receive with unmingled pleasure this allotment of one of the highest distinctions to which virtuous ambition can aspire.I am, with great Respect, and Regard, Dear Sir, / your friend and Servant.
				
					John Quincy Adams.
				
				
			